                                                                                    FILED
                                                                                      Jun 22 2020
                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA                     SUSANY. SOONG
                                                                      CLERK, U.S. DISTRICT COURT
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                             CRIMINAL COVER                    SHEET        SAN FRANCISCO

Instructions: Effective November 1, 2016, this Criminal Cover Sheet must be completed and submitted,
along with the Defendant Information Form, for each new criminal case.


 CASE NAME:                                                CASE NUMBER:
 USA V.    Carmelita Barela and Rosetta Shabazz                     CR 20-254CRB

 Is This Case Under Seal?                       Yes       No ✔

 Total Number of Defendants:                       1      2-7 ✔       8 or more

 Does this case involve ONLY charges
                                                Yes       No    ✔
 under 8 U.S.C. § 1325 and/or 1326?

 Venue (Per Crim. L.R. 18-1):                    SF ✔ OAK             SJ

 Is this a potential high-cost case?            Yes       No ✔

 Is any defendant charged with
                                                Yes       No ✔
 a death-penalty-eligible crime?

 Is this a RICO Act gang case?                  Yes       No ✔

 Assigned AUSA
                    Abraham Fine                          Date Submitted:   6/18/2020
 (Lead Attorney):

 Comments:




                                                               RESET FORM              SAVE PDF
Form CAND-CRIM-COVER (Rev. 11/16)
United States District Court
                 FOR THE
      NORTHERN DISTRICT OF CALIFORNIA

           VENUE: SAN FRANCISCO
                                                               CR20-254CRB



                UNITED STATES OF AMERICA,
                                                                     FILED
                                  V.                                   Jun 22 2020

                                                                 SUSANY. SOONG
                                                            CLERK, U.S. DISTRICT COURT
                                                         NORTHERN DISTRICT OF CALIFORNIA
                  CARMELITA BARELA and                            SAN FRANCISCO
                   ROSETTA SHABAZZ,




                       DEFENDANT(S).


                      INDICTMENT

  18 U.S.C. § 1951(a) – Robbery Affecting Interstate Commerce;
  18 U.S.C. § 981 and 28 U.S.C. § 2461(c) – Forfeiture Allegation




 A true bill.
                  /s/ Foreperson of the Grand Jury
                                                     Foreman

 Filed in open court this __________
                             18th    day of

 _________________________________.
        June, 2020

  ____________________________________________
                                         Clerk
  ____________________________________________

                                       Bail, $ _____________
                                                No process
                                                                                FILED
                                                                                  Jun 22 2020
1 DAVID L. ANDERSON (CABN 149604)
  United States Attorney                                                   SUSANY. SOONG
2
                                                                      CLERK, U.S. DISTRICT COURT
3                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                                                            SAN FRANCISCO
4

5

6

7

8                                     UNITED STATES DISTRICT COURT

9                                  NORTHERN DISTRICT OF CALIFORNIA
10                                        SAN FRANCISCO DIVISION
11 UNITED STATES OF AMERICA,                          )   CASE NO. CR20-254CRB
                                                      )
12           Plaintiff,                               )   VIOLATIONS:
                                                      )   18 U.S.C. § 1951(a) – Robbery Affecting Interstate
13      v.                                            )   Commerce;
                                                      )   18 U.S.C. § 981 and 28 U.S.C. § 2461(c) – Forfeiture
14 CARMELITA BARELA and                               )
   ROSETTA SHABAZZ,                                   )   Allegation
15                                                    )
        Defendants.                                   )
16                                                    )
                                                      )
17

18                                             I ND I CTMEN T
19
     The Grand Jury charges:
20
     COUNT ONE:             (18 U.S.C. § 1951(a) – Robbery Affecting Interstate Commerce)
21
             On or around April 6, 2020, in the Northern District of California, the defendants
22
                                           CARMELITA BARELA and
23                                           ROSETTA SHABAZZ,
24
     knowingly and unlawfully obstructed, delayed, and affected commerce, as that term is defined in 18
25
     U.S.C. § 1951, and the movement of articles and commodities in such commerce, by robbery, as that
26
     term is defined in 18 U.S.C. § 1951, in that the defendants knowingly and unlawfully robbed a
27
     Walgreens store located at 1301 Franklin Street, San Francisco, California, in violation of Title 18,
28


     INDICTMENT
1 United States Code, Section 1951(a).

2 FORFEITURE ALLEGATION:                    (18 U.S.C. § 981; 28 U.S.C. § 2461(c))

3           The allegations contained in this Indictment are re-alleged and incorporated by reference for the

4 purpose of alleging forfeiture pursuant to Title 18, United States Code, Section 981, and Title 28, United

5 States Code, Section 2461.

6           Upon conviction of the offense set forth in Count One, the defendants,

7                                           CARMELITA BARELA and
                                              ROSETTA SHABAZZ,
8
     shall forfeit to the United States, pursuant to Title 18, United States Code, Section 981(a)(1)(C) and
9
     Title 28, United States Code, Section 2461(c), all right, title, and interest in any property constituting
10
     and derived from any proceeds obtained, directly or indirectly, as a result of such violations, including
11
     but not limited to a forfeiture money judgement.
12
            If any of the property described above, as a result of any act or omission of the defendants:
13
                    a.      cannot be located upon exercise of due diligence;
14
                    b.      has been transferred or sold to, or deposited with, a third party;
15
                    c.      has been placed beyond the jurisdiction of the court;
16
                    d.      has been substantially diminished in value; or
17
                    e.      has been commingled with other property which cannot be divided without
18
                            difficulty,
19
     the United States of America shall be entitled to forfeiture of substitute property pursuant to Title 21,
20
     United States Code, Section 853(p), as incorporated by Title 28, United States Code, Section 2461(c).
21
            //
22
            //
23
            //
24
            //
25
            //
26
            //
27

28


     INDICTMENT                                         2
1         All pursuant to Title 18, United States Code, Section 981(a)(1)(C), Title 28, United States Code,

2 Section 2461(c), and Federal Rule of Criminal Procedure 32.2.

3

4 DATED: June 18, 2020                                        A TRUE BILL.

5
                                                                  /s/
6                                                             _________________________
                                                              FOREPERSON
7                                                             San Francisco, California
8 DAVID L. ANDERSON
  United States Attorney
9
10 _____________________________

11 ABRAHAM FINE
   Assistant United States Attorney
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     INDICTMENT                                    3
AO 257 (Rev. 6/78)                                                                                                           FILED
       DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT
BY:       COMPLAINT           INFORMATION             INDICTMENT
                                                                                                                                Jun 22 2020
                                                                                          Name of District Court, and/or Judge/Magistrate Location
                                                      SUPERSEDING                           NORTHERN DISTRICT OF CALIFORNIA
          OFFENSE CHARGED
                                                                                                               SUSANY. SOONG
                                                                                                      SAN FRANCISCO DIVISION
                                                                                                               CLERK, U.S. DISTRICT COURT
                                                                Petty                                           NORTHERN DISTRICT OF CALIFORNIA
                                                                Minor              DEFENDANT - U.S                     SAN FRANCISCO
                                                                Misde-
                                                                meanor

                                                                Felony
                                                                                      DISTRICT COURT NUMBER
PENALTY:
                                                                                        CR20-254CRB


                                                                                                                DEFENDANT
                          PROCEEDING                                                    IS NOT IN CUSTODY
                                                                                          Has not been arrested, pending outcome this proceeding.
  Name of Complaintant Agency, or Person (& Title, if any)                       1)       If not detained give date any prior
                                                                                          summons was served on above charges

       person is awaiting trial in another Federal or State Court,               2)       Is a Fugitive
       give name of court
                                                                                 3)       Is on Bail or Release from (show District)

       this person/proceeding is transferred from another district
       per (circle one) FRCrp 20, 21, or 40. Show District
                                                                                        IS IN CUSTODY
                                                                                 4)       On this charge



                                                                                                                           }
       this is a reprosecution of




                                                }
       charges previously dismissed                                              5)       On another conviction
       which were dismissed on motion                    SHOW                                                                        Federal         State
       of:                                             DOCKET NO.
                                                                                 6)       Awaiting trial on other charges
            U.S. ATTORNEY          DEFENSE
                                                                                           If answer to (6) is "Yes", show name of institution



                                                                                                                    }
       this prosecution relates to a                                                                                     If "Yes"
                                                                                                          Yes




                                                }
       pending case involving this same                                               Has detainer
                                                                                                                         give date
       defendant                                      MAGISTRATE                      been filed?         No             filed
                                                       CASE NO.
                                                                                      DATE OF                    Month/Day/Year
       prior proceedings or appearance(s)
       before U.S. Magistrate regarding this                                          ARREST
       defendant were recorded under                                                  Or... if Arresting Agency & Warrant were not

Name and Office of Person                                                             DATE TRANSFERRED                         Month/Day/Year
Furnishing Information on this form                                                   TO U.S. CUSTODY
                             U.S. Attorney       Other U.S. Agency

Name of Assistant U.S.                                                                     This report amends AO 257 previously submitted
Attorney (if assigned)
                                                ADDITIONAL INFORMATION OR COMMENTS
  PROCESS:
            SUMMONS           NO PROCESS*            WARRANT             Bail Amount:
        If Summons, complete following:
             Arraignment    Initial Appearance                           * Where defendant previously apprehended on complaint, no new summons or
                                                                         warrant needed, since Magistrate has scheduled arraignment
        Defendant Address:

                                                                         Date/Time:                                 Before Judge:

        Comments:
AO 257 (Rev. 6/78)
                                                                                                                         FILED
       DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT
BY:       COMPLAINT           INFORMATION             INDICTMENT
                                                                                                                           Jun 22 2020
                                                                                          Name of District Court, and/or Judge/Magistrate Location
                                                                                                                                             FILED




                                                                                            NORTHERN DISTRICT OF CALIFORNIA
                                                                                                                                               Jun 22 2020

                                                                                                                                             SUSANY. SOONG
                                                                                                                                        CLERK, U.S. DISTRICT COURT
                                                                                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                                                                                                                              SAN FRANCISCO




                                                      SUPERSEDING
          OFFENSE CHARGED
                                                                                                            SUSANY. SOONG
                                                                                                      SAN FRANCISCO  DIVISION
                                                                                                             CLERK, U.S. DISTRICT COURT
                                                                Petty                              NORTHERN DISTRICT OF CALIFORNIA
                                                                Minor              DEFENDANT - U.S        SAN FRANCISCO
                                                                Misde-
                                                                meanor

                                                                Felony
                                                                                      DISTRICT COURT NUMBER
PENALTY:
                                                                                           CR20-254CRB



                                                                                                                DEFENDANT
                          PROCEEDING                                                    IS NOT IN CUSTODY
                                                                                          Has not been arrested, pending outcome this proceeding.
  Name of Complaintant Agency, or Person (& Title, if any)                       1)       If not detained give date any prior
                                                                                          summons was served on above charges

       person is awaiting trial in another Federal or State Court,               2)       Is a Fugitive
       give name of court
                                                                                 3)       Is on Bail or Release from (show District)

       this person/proceeding is transferred from another district
       per (circle one) FRCrp 20, 21, or 40. Show District
                                                                                        IS IN CUSTODY
                                                                                 4)       On this charge



                                                                                                                           }
       this is a reprosecution of




                                                }
       charges previously dismissed                                              5)       On another conviction
       which were dismissed on motion                    SHOW                                                                                                          Federal   State
       of:                                             DOCKET NO.
                                                                                 6)       Awaiting trial on other charges
            U.S. ATTORNEY          DEFENSE
                                                                                           If answer to (6) is "Yes", show name of institution



                                                                                                                    }
       this prosecution relates to a                                                                                     If "Yes"
                                                                                                          Yes




                                                }
       pending case involving this same                                               Has detainer
                                                                                                                         give date
       defendant                                      MAGISTRATE                      been filed?         No             filed
                                                       CASE NO.
                                                                                      DATE OF                    Month/Day/Year
       prior proceedings or appearance(s)
       before U.S. Magistrate regarding this                                          ARREST
       defendant were recorded under                                                  Or... if Arresting Agency & Warrant were not

Name and Office of Person                                                             DATE TRANSFERRED                         Month/Day/Year
Furnishing Information on this form                                                   TO U.S. CUSTODY
                             U.S. Attorney       Other U.S. Agency

Name of Assistant U.S.                                                                     This report amends AO 257 previously submitted
Attorney (if assigned)
                                                ADDITIONAL INFORMATION OR COMMENTS
  PROCESS:
            SUMMONS           NO PROCESS*            WARRANT             Bail Amount:
        If Summons, complete following:
             Arraignment    Initial Appearance                           * Where defendant previously apprehended on complaint, no new summons or
                                                                         warrant needed, since Magistrate has scheduled arraignment
        Defendant Address:

                                                                         Date/Time:                                 Before Judge:

        Comments:
